Case: 19-30073      Document: 00515274600         Page: 1    Date Filed: 01/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30073                          January 16, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JADE DUPUIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:15-CR-252-6


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jade Dupuis pleaded guilty to distribution of five
grams or more of methamphetamine and was sentenced to one year and one
day of imprisonment and three years of supervised release. The district court
revoked Dupuis’s term of supervised release and sentenced him to 24 months
in prison, which was above the recommended policy-statement range of 4 to 10
months.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30073    Document: 00515274600     Page: 2   Date Filed: 01/16/2020


                                 No. 19-30073

      On appeal, Dupuis contends that his revocation sentence is “plainly
erroneous” because the district court’s sole justification for the sentence was
that he (Dupuis) did not appreciate the leniency accorded him when he was
originally sentenced. He also contends that the district court failed to consider
any of the 18 U.S.C. § 3553(a) factors and that it did not address his mitigating
evidence or explain its sentencing decision.
      The district court’s statements do reflect consideration of (1) Dupuis’s
history and characteristics, (2) the need for the sentence imposed to deter
future criminal conduct and protect the public, (3) the kinds of sentence
available, and (4) the advisory policy-statement range. See 18 U.S.C. § 3583(e);
§ 3553(a). The record therefore shows that the district court considered proper
§ 3553(a) factors, at least implicitly, and adequately explained the reasons for
the sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); United States
v. Kippers, 685 F.3d 491, 499 (5th Cir. 2012). The record also shows that the
district court heard Dupuis’s mitigation arguments and even discussed some
of them with the parties, but that it found those arguments outweighed by
Dupuis’s continued violation of the conditions of supervised release.        See
United States v. Fraga, 704 F.3d 432, 438-39 (5th Cir. 2013). To the extent the
district court relied on the leniency of Dupuis’s prior sentence, which
represented a downward departure, that reliance does not constitute error. See
Kippers, 685 F.3d at 499; U.S.S.G. § 7B1.4, p.s., comment. (n.4).         As for
substantive reasonableness, Dupuis’s contention that his sentence is excessive
and does not reflect consideration of the § 3553(a) factors fails to demonstrate
an abuse by the district court of its wide sentencing discretion. See United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      Dupuis has failed to show that his revocation sentence is plainly
unreasonable. See United States v. Warren, 720 F.3d 321, 326, 332-33 (5th Cir.
2013). The judgment of the district court is AFFIRMED.

                                       2